Opinion by
Mr. Justice Brown,
This appellant was twice injured while in the employ of the defendant company, and he brought an action for each of the injuries. The first was sustained in 1907, and the judgment for the defendant in the first action was affirmed because the plaintiff’s acceptance of benefits as a member of the defendant company’s relief association was, by the express terms of his application for membership in it, a release of any claim that he might have had against the company: Reese v. Pennsylvania Railroad Co., 229 Pa. 340. The second injury, which is the subject of the present action, was sustained in 1909, and the appellant again accepted benefits from the relief association, but now contends that his acceptance of them ought not to bar his right to recover, because his examination, after his accident in 1907, by Doctor Zahm, the surgeon of the defendant company, was so superficial that a fraud was practiced in issuing to him the “return to duty” card. He insists that, but for his return to duty in pursuance of that card, he would *365not have sustained the second injury. There is nothing in the evidence that could have justified a finding that the company’s surgeon had practiced any fraud upon the appellant; but, even if the alleged fraud had been perpetrated upon him in 1908, there would be no traceable connection between it and his acceptance of benefits for the injuries sustained in 1909. What was said in affirming the judgment for the defendant in the first action brought by the appellant is conclusive against him in the second, and the judgment in it is, therefore, affirmed.